Citation Nr: 1753454	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  08-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent disabling for left shoulder strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and again from July 1988 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board in February 2012; a transcript of that hearing is associated with the claims file.

This case was previously before the Board in May 2012, May 2014, and December 2015, and was remanded for additional development.

In an August 2017 rating decision the RO granted entitlement to an evaluation of 20 percent for left shoulder strain, effective November 1, 2006, the effective date of the award of service connection.  Because the ratings awarded to the Veteran is not the maximum rating available for the disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board has recharacterized the issue listed above.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  At no point during the period on appeal does the Veteran's left shoulder disability manifest ankylosis of the scapulohumeral articulation, limitation of motion of the arm to 25 degrees from the side, or impairment of the humerus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for left shoulder strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher evaluation for left shoulder strain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Initially, the Veteran's left shoulder disability was evaluated under Diagnostic Code 5299-5203.  The hyphenated diagnostic code indicates an unlisted orthopedic disorder (Diagnostic Code 5299) rated, by analogy, under the criteria for other impairment of the clavicle or scapula under Diagnostic Code 5203.  See 38 C.F.R. § 4.20.  A rating decision dated in August 2017 evaluated the Veteran's left shoulder disability, for the entire period on appeal, under Diagnostic Code 5201.

Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Service treatment records reveal that the Veteran is right-handed.  Thus, the left shoulder is the Veteran's minor shoulder.  38 C.F.R. § 4.69.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  A 30 percent rating requires that minor arm motion be limited to 25 degrees from the side.  Id. 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Service treatment record reveal left shoulder pain including a notation in April 2005.  In April 2005 the Veteran was able to lift 20 pounds and was limited in throwing.

The Veteran was afforded a VA medical examination in August 2006 after which he was diagnosed with acromioclavicular joint strain of the left shoulder, recurrent.  The Veteran complained of left shoulder pain and pointed to the acromioclavicular joint (ACJ).  He stated that he had episodic pain that is caused by lifting 100 pounds repeatedly, stretching in abduction and pulling motions and pushing motions.  Flares occurred two to three times per weak and lasted five to ten minutes.  He took Aleve which did not have side effect and helped some.  During flares he felt that he was limited to 40 percent of his usual activities.  He stated that his left shoulder was weak and stiff.  He stated that there is tenderness to touch, but no redness, heat or edema.  He stated that there was no instability or giving way.  He reported one episode of locking.  He stated that there is a lack of endurance and fatigability.  There was no use of assistive devices.  There had been no surgery.  He was right-handed by statement.  Effect on occupation had been moderate, effect on daily activities had been moderate and effect on ability to participate in sports, chores, recreation, and exercise had been severe.

Examination revealed left shoulder range of motion was flexion of 0 to 160 degrees with pain, extension of 0 to 10 degrees with pain, abduction of 0 to 160 degrees with pain, adduction of 0 to 10 degrees with pain, and internal and external rotation of 0 to 40 degrees with pain.  The examiner doubted full compliance.  There was no additional loss of motion with repetition.  X-ray was normal.  

At a hearing in November 2007 the Veteran reported a sharp pain in the left shoulder.  He reported that he had not dislocated his left shoulder.  The Veteran was uncertain if the shoulder got hot or swelled.  He reported his left shoulder pain as a 6 out of 10 that rises to a 7 when there is a flare up.  

The Veteran was afforded a VA medical examination in December 2007.  He reported that there was increased left shoulder pain since the prior examination.  The pain was worse in the left shoulder than the right.  He also complained of a popping sensation in the left shoulder.

There was no history of hospitalization or surgery.  There was no history of trauma to the joint.  There was no neoplasm.  The Veteran's right hand is the dominant hand.  There were no constitutional symptoms of arthritis.  There were no incapacitating episodes of arthritis.  

There was no deformity or giving way.  There was instability of the left shoulder.  There was pain in both shoulders.  There was stiffness in the left shoulder.  He had weakness in both shoulders.  There were no episodes of dislocation, subluxation, or locking.  There was no effusion.  The condition did not affect the motion of one or more joints.  There were no flare-ups of joint disease and no inflammation. 

Physical examination of the left shoulder revealed flexion of 0 to 180 degrees active motion against gravity, passive motion, and against strong resistance, abduction of 0 to 180 active motion against gravity, passive motion, and against strong resistance, external rotation of 0 to 90 degrees active motion against gravity, passive motion, and against strong resistance, and internal rotation of 0 to 85 degrees active motion against gravity, passive motion, and against strong resistance.  There was no loss of motion on repetitive use.

There was no loss of a bone or part of a bone.  There was no recurrent shoulder dislocation.  There was no inflammatory arthritis and there was no joint ankylosis. 

X-rays revealed no significant abnormality.  The Veteran was diagnosed with left shoulder strain.  The disabilities had no effect on the Veteran's daily activities.  

At a hearing before the undersigned in February 2012 the Veteran indicated that his left shoulder pops when it moves.  He reported being "skeptical" when he lifts weights because his shoulder is weak.  He did not have any dislocation.  The Veteran reported reduction in range of motion.  He reported that he can go even when asked if he can raise his hand all the way over his shoulder and raise his arm out to the side even with his shoulder.  He could lift either arm to the shoulder pain-free.  Going above arm level he indicated problems.

In August 2012, the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with left shoulder strain.  The veteran reported that his shoulder pops, pain is sharp at 8 to 9 out of 10 and lasts minutes several times a day.  The Veteran stated that lifting and putting the arms overhead aggravate the pain.  The veteran rests to help alleviate the pain.  He is right hand dominant.  The Veteran reported flare-ups that force him to stop what he is doing and sit down for several minutes.  

Physical examination revealed left shoulder flexion of 60 degrees with pain beginning at 60 degrees and abduction of 60 degrees with pain beginning at 60 degrees.  Post repetitive motion testing revealed the same ranges of motion.  There was functional loss/impairment after repetitive use testing due to less movement than normal and pain on movement.

There was localized tenderness or pain on palpation of both shoulders.  There was no guarding of either shoulder.  Muscle strength testing was normal.  There was no ankylosis.

There was a history of mechanical symptoms in both shoulders.  There was no history of recurrent dislocation.  The crank apprehension and relocation tests were negative.  There was no acromioclavicular joint condition or other impairment of the clavicle or scapula.  There was tenderness to palpation of both acromioclavicular joints.  The cross-body adduction test was positive in both shoulders.  

Imaging studies did not reveal arthritis.

The veteran's bilateral shoulder condition impact the Veteran's ability to do a physically demanding job requiring heavy lifting and repetitive overhead use of the upper extremities.  

The Veteran was afforded a VA medical examination in September 2016.  The Veteran was diagnosed with left shoulder strain.  The Veteran was noted to be right hand dominant.  The Veteran had flare-ups of the left shoulder that were described as painful when making certain movements.  The Veteran reported functional limitation of lack strength and difficulty with movement.  

Examination revealed initial left shoulder range of motion was flexion of 0 to 140 degrees, abduction of 0 to 140 degrees with pain, and internal and external rotation of 0 to 80 degrees.  All ranges of motion exhibited pain.  There was no evidence of pain with weight bearing and there was no evidence of crepitus.

Observed repetitive use caused additional loss of function or range of motion.  Range of motion was flexion of 0 to 130 degrees, abduction of 0 to 130 degrees, and internal and external rotation of 0 to 70 degrees.  Pain and lack of endurance were the factors that caused the functional loss.  

The Veteran was not examined immediately after repetitive use over time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and lack of endurance were the factors that caused the functional loss.  The range of motion was described as flexion of 0 to 120 degrees, abduction of 0 to 120 degrees, and internal and external rotation of 0 to 60 degrees.  

The Veteran was not examined during a flare-up.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  Pain and lack of endurance were the factors that caused the functional loss.  The range of motion was described as flexion of 0 to 110 degrees, abduction of 0 to 110 degrees, and internal and external rotation of 0 to 50 degrees.  

Additional factors contributing to the disability were noted to be less movement than normal.  The Veteran was noted to not have any ankylosis of the scapulohumeral articulation.

Entitlement to an evaluation in excess of 20 percent disabling for left shoulder strain disability is not warranted. 

Initially, it is noted that the Veteran's left shoulder disability does not manifest any impairment of the humerus, clavicle or scapula.  In addition, the Veteran's left shoulder disability does not manifest any ankylosis.  As such, Diagnostic Codes 5200, 5202,and 5203 are not for application.  Diagnostic Code 5201 is most appropriate for the evaluation of the Veteran's shoulder disabilities.  

During the entire period on appeal the Veteran's left shoulder strain disability does not manifest a range of motion limited to 25 degrees from the Veteran's side.  At worse, abduction was to 60 degrees, with consideration of pain, in August 2012.  Prior to and after that date, abduction was at worse to 110 degrees, with consideration of pain.  As such, entitlement to an evaluation in excess of 20 percent disabling for left shoulder strain based upon Diagnostic Code 5201 is not warranted.  Thus, entitlement to an evaluation in excess of 20 percent disabling for left shoulder strain disability is denied.


ORDER

Entitlement to an initial rating greater than 20 percent disabling for left shoulder strain is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  Review of the claims file, Vocational Rehabilitation records, reveals notations that the Veteran was employed up to September 2007.  In a December 2007 VA examination report the Veteran was noted to be unemployed for less than a year due to being unable to find a job.  Thereafter, he was involved in Vocational Rehabilitation that was noted to be discontinued in March 2009 after the Veteran reported that he found employment in October 2008.  In a January 2011 VA examination report the Veteran was noted to not be employed for two to five years due to job unavailability.  At the hearing before the undersigned in February 2012 the Veteran reported that he was not working.  A June 2014 treatment note indicates that the Veteran inquired about Compensated Work Therapy.  An August 2015 VA treatment record indicated that the Veteran had applied for Chapter 31, was accepted for general studies, and would begin school soon.  Treatment records associated with the claims file dated in January 2016 indicate that the Veteran was working for VA and indicate that the Veteran is involved in a Compensated Work Therapy (CWT) program.

An October 2016 e-mail associated with the claims file indicates that the Veteran was found entitled to Vocational Rehabilition in 2008 but that he did not complete his evaluation for services and his case was closed.  No feasibility decision was made and they had not had any contact with the Veteran since that time.  In April 2017 Vocational Rehabilitation records ending in March 2009 were associated with the claims file.

Given the various notations regarding the Veteran's employment status and the circumstances of his unemployment, his employment history must be clarified; including the periods during which the Veteran was participating in CWT and was attending school.  To date, the Veteran has not submitted a completed VA Form 21-8940 with regard to his education and employment history.  That must be completed on remand.

The Veteran should also be afforded a VA examination in order to obtain a medical opinion in connection with the TDIU claim.  In an October 2017 written brief, the Veteran's representative argued that opinions obtained after the most recent Board remand are inadequate.  The Board agrees.  One opinion addressed only the left shoulder disability, while an addendum did not provide an opinion at all.  As the prior remand directives were not complied with, a new examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  Thereafter, attempt to clarify the Veteran's employment and education history during the period on appeal, to include any Chapter 31 benefits awarded post March 2009 and the Veteran's participation in a CWT.  

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the functional impact of his service-connected disabilities (lumbar spine; cervical spine; pes planus; left and right shoulders; hiatal hernia with GERD; PTSD; headaches; residuals right ring finger fracture; prostatic hypertrophy; contact dermatitis, and; allergic rhinitis) on his ability to work.  The claims file should be made available to the examiner for review. 
 
Based on the examination and review of the complete record, the examiner should describe the functional effects and comment as to the limitations imposed by each of the Veteran's service-connected disabilities on ordinary activity.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


